Citation Nr: 1623336	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appeal was remanded by the Board in April 2014 and again in January 2015 for additional development, and it now returns for further review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss is causally related to noise exposure in service, and that service connection for bilateral hearing loss is therefore warranted.  

Unfortunately, despite being twice previously remanded, remand is again required prior to the Board's adjudication, in order to substantially fulfill the Board's prior remand instructions, as explained below.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

An Aeronautical Order from the Air Force dated February 7 1968 stated that this Veteran was designated as a crew member and was required to participate frequently in aerial flights.  The Veteran has submitted statements informing that he worked as part of a flight crew as an electronics technician and was in the cargo section of aircraft which had been stripped of sound proofing.  The Veteran has further reported that he had temporary difficulty hearing following any flight, but that his hearing problems would resolve and hearing appeared to return to normal.  However, he did feel he was requiring more volume on the radio and tended to turn up the treble sounds.  Because the Veteran's accounts are consistent with service records reflecting the Veteran's duties as an Air Force electronics technician, these reported noise exposures in service may be conceded.  
 
The Veteran petitioned the Air Force Board of Corrections of Military Records to have the second page of his service separation examination excluded from the record, due to there not being an identifying name or Social Security number on that page and certain findings on that page being inconsistent with personal medical data (inconsistent height, weight, eye color, etc.) as verified in other medical records.  The Air Force Board of Corrections of Military Records approved removal of that examination page (with its audiometric findings upon service separation) from the Veteran's official military record.  The Board in its January 2015 remand found that this second page of the service separation examination and its audiometric findings were to be excluded from consideration for purposes of the Board's adjudication.  Hence separation examination audiometric findings are deemed erroneously relied upon by prior VA examiners, which necessitated the most recent VA examination in October 2015.  

A careful review of the record reveals that there is an examination in August 1976 for U.S. Navy enlistment (possibly associated with a reserves application), contained within service personnel records files associated with the record on April 9, 2014.  An audiometric examination was then performed.  Pure tone thresholds, in decibels, were as follows:




500
1000
2000
3000
4000

August 1976
RIGHT
5
0
0
-
0

LEFT
5
5
0
-
0
 

The Veteran has been afforded multiple VA examinations, including the most recent examination in October 2015 which was informed by the examiner's careful review of the Veteran's record including service and post-service audiometric findings and examination reports, as well as other relevant evidence, to the exclusion of the previously discussed service separation examination.  (A March 2015 examination produced substantially similar objective findings, but the examiner provided opinions based on consideration of the separation examination audiometric readings, and hence those opinions are not for consideration.)

The findings of the October 2015 VA examiner are accurately supported by the historical facts, with one notable exception.  While the Veteran denied occupational or recreational noise exposure at the October 2015 VA examination, at a June 2009 VA audiology examination for treatment purposes and again at a May 2010 VA examination he conceded recreational firearm use while hunting without use of hearing protection. The October 2015 examiner noted the Veteran's self-reported history of tympanic membrane perforation while in a submarine in 1964 and after a flight in 1968, and exposure to aircraft noise in service.  

Specifically, the October 2015 VA examiner found current bilateral sensorineural hearing loss.  On the authorized audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
20
20
30
60
70
45
LEFT
15
20
20
60
70
43

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  These word recognition scores were found to be appropriate.  Tympanometry findings were entirely normal.  These objective findings are consistent with recent past examination findings.

Upon careful review of the record, the examiner noted that hearing was within normal limits at all examinations of record throughout the Veteran's service and reserve duty years in each ear, with "no permanent positive threshold shift noted."  On this basis the examiner concluded that it was not at least as likely as not that the Veteran's bilateral hearing loss was causally related to service.  

However, the only audiometric record (excluding the separation examination findings) in service or subsequent to service in the reserve period is that from the August 1976 enlistment examination.  It is unclear from the record why additional hearing loss records were not obtained from any reserve period.  These were requested by the Board's prior remand in January 2015. 

Additionally, the Board in its January 2015 remand had required that the VA examiner address what sources he or she consulted in formulating an opinion of etiology of claimed hearing loss.  While these remand instructions were not entirely clear, contextually, including based on the Veteran's arguments and submissions over the course of claim, it is clear that the term "sources" refers to medical research or accepted medical knowledge addressing the question of delayed onset hearing loss following noise exposure.  Associated with the record in June 2010 are abstracts of medical literature addressing this question of delayed-onset hearing loss following noise exposure.  The January 2015 VA examiner did not address any such literature and did not otherwise address the question of delayed onset noise exposure, other than potentially implicitly when addressing the absence of an observed "permanent positive threshold shift."  Hence, the Board finds the examination deficient, requiring an addendum opinion informed by review and discussion of relevant sources of medical knowledge on the question of delayed onset hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims.  

2. Verify any reserves periods, to include with the Veteran's assistance, and obtain any reserve period records from official sources, to include any periodic examination records.  Previously obtained records indicate that the Veteran may have participated in both Navy and Air Force reserves.  All requests, and all records and responses received should be associated with the record.  

3. Thereafter, the record should be returned to the examiner who conducted the VA examination in October 2015, for an addendum opinion informed by a review of the record as well as relevant medical literature or medical knowledge on the subject of delayed-onset hearing loss.  The examiner is to be advised that the addendum is required for the examiner to inform a new opinion by such medical literature or medical knowledge, and to state what sources were consulted on this issue of delayed onset hearing loss, to inform his new opinion.  The examiner should note the medical research abstracts associated with the record in June 2010, and consider their relevance.  The examiner should also note the Veteran's recognized occupational noise exposure as an electronics technician on aircraft, with exposure to aircraft noise.  The examiner should also note any additional records obtained, including any from a period of reserves membership. 

The examiner should again review the record, including noting the Veteran's past report upon VA hearing loss examinations in June 2009 and May 2010 that he had recreational noise exposure hunting with a gun without hearing protection (contrary to an absence of recreational noise exposure reported at the October 2015 examination), but not occupational noise exposure following service (the absence of post-service occupational noise exposure is consistent across the Veteran's examinations). 

The examiner must then provide an addendum opinion concerning whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss developed in service or is causally related to service (including potentially based on delayed onset hearing loss).  

The examiner must provide a complete rationale for all opinions expressed, with a discussion as to whether or not the Veteran has delayed onset hearing loss due to noise exposure in service, addressing sources of medical knowledge used to inform the discussion.  If the examiner is unable to provide a requested opinion, rationale, or discussion, he or she should explain why.  The examiner must again avoid reliance on the August 1968 separation examination for reasons discussed above.  


 If an adequate addendum opinion supported by an adequate rationale with a discussion of the question of delayed onset hearing loss and addressing sources of medical knowledge used cannot be obtained from the October 2015 VA examiner, then an adequate addendum opinion supported by this adequate rationale should be sought from a different medical examiner with sufficient expertise to address these questions.  
 
 4. The RO or the AMC should undertake any other development it determines to be warranted. 
 
5. Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




